Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VARIABLE ANNUITY FUNDS D, E, F, G, H, I INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds D E F G H & I Supplement dated October 17, 2008 This supplement updates and amends certain information contained in your current variable annuity prospectus. Please read it carefully and keep it with your product prospectus for future reference. INFORMATION REGARDING THE INVESTMENT FUNDS AVAILABLE UNDER YOUR CONTRACT Effective October 17, 2008, the following Investment Funds are available under your Contract: ING BlackRock Large Cap Growth Portfolio (Class I) ING Franklin Income Portfolio (Class S) ING PIMCO High Yield Portfolio (Class S) ING VP Money Market Portfolio (Class I) The following information lists the investment advisers and subadvisers and information regarding the investment objectives of the Investment Funds available under your Contract. More detailed information about these Investment Funds can be found in the current prospectus and Statement of Additional Information for each Investment Fund. There is no assurance that the stated objectives and policies of any of the Investment Funds will be achieved. Shares of the Investment Funds will rise and fall in value and you could lose money by investing in the Investment Funds. Shares of the Investment Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Act. Investment Adviser/ Investment Fund Name Subadviser Investment Objective ING BlackRock Large Cap Value Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Franklin Income Portfolio Investment Adviser : Seeks to maximize income while (Class S) Directed Services LLC maintaining prospects for capital Subadviser : appreciation. Franklin Advisers, Inc. Continued on next page. 151802 Page 1 of 2 October 2008 Investment Adviser/ Investment Fund Name Subadviser Investment Objective ING PIMCO High Yield Portfolio Investment Adviser : Seeks maximum total return, (Class S) Directed Services LLC consistent with preservation of capital Subadviser : and prudent investment management. Pacific Investment Management Company LLC ING VP Money Market Portfolio Investment Adviser : Seeks to provide high current return, (Class I) ING Investments, LLC consistent with preservation of capital Subadviser : and liquidity, through investment in ING Investment Management Co. high-quality money market instruments while maintaining a stable share price of $1.00. 151802 Page 2 of 2 October 2008
